Citation Nr: 0620806	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-16 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent 
for calcaneal neuropathy of the right foot.

2. Entitlement to an increased rating for type II diabetes 
mellitus, currently rated as 20 percent disabling.

3. Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).

4. Entitlement to an initial rating greater than 10 percent 
for right knee strain.

5. Entitlement to an initial rating greater than 10 percent 
for right knee instability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
The veteran had a hearing before the Board in February 2006 
and the transcript is of record.

It is necessary to clarify the issues on appeal. An August 
2002 rating decision granted service connection for residuals 
of a "right leg injury." A January 2004 decision later 
defined the residuals to include calcaneal neuropathy of the 
right foot and a right ankle scar. The right ankle scar 
issue, however, was withdrawn by the veteran during a June 
2005 DRO conference. Accordingly, the veteran appeals the 
August 2002 rating decision insofar as claiming entitlement 
to a greater initial rating for his right foot. 

The veteran additionally asserted a right knee condition as 
secondary to the service connected right leg injury. The 
rating decision on appeal dated April 2004, initially granted 
service connection for right knee strain only, assigning the 
condition a 10 percent rating. A later decision, dated 
October 2004, "granted service connection" for right knee 
instability rating the condition as 10 percent disabling. 
Both knee issues were then addressed in an October 2004 
Statement of the Case (SOC) and on the veteran's VA 9 form. 
The Board finds that the October 2004 rating decision merely 
granted a separate rating for the same disability and 
therefore the issues are "inextricably intertwined." See 
Harris v. Derwinski, 1 Vet. App. 180 (1991). Accordingly, 
both issues are properly on appeal here as indicated above. 
This is further explained in the remand portion below. 

The veteran also appeals an August 2004 rating decision 
denying an increased rating for diabetes mellitus as well as 
an April 2005 rating decision, which granted the veteran 
service connection for a psychiatric condition (first defined 
as an anxiety disorder and later classified as PTSD) 
originally rating the condition as 10 percent disabling and 
later, in an October 2005 decision, rating the condition as 
30 percent disabling. After the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. See AB v. Brown, 6 Vet. App. 35 
(1993). Therefore, this issue is properly on appeal. 

Finally, the Board notes that during the veteran's hearing he 
raised the issue of entitlement to extraschedular disability 
ratings pursuant to 38 C.F.R. § 3.321(b) for the aggregate 
affect of all his conditions. The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating and is therefore considered here.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
VAOPGCPREC 6-96.  

The issues of entitlement to an initial rating greater than 
30 percent for PTSD and entitlement to initial ratings 
greater than 10 percent for right knee strain and instability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.






FINDINGS OF FACT

1. The veteran's calcaneal neuropathy of the right foot is 
manifested by numbness of his heel and an occasional pins and 
needles sensation around the affected area with normal range 
of motion.

2. The veteran's diabetes mellitus, type II, requires insulin 
and a restricted diet.

3. The veteran's conditions do not present an exceptional or 
unusual disability picture.


CONCLUSIONS OF LAW

1. An initial rating greater than 10 percent for calcaneal 
neuropathy of the right foot is not warranted. 38 U.S.C.A. 
§§ 1155, 1160, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.124a, Diagnostic Code 8521 (2005).

2. A rating greater than 20 percent for diabetes mellitus, 
type II, is not warranted. 38 U.S.C.A. §§ 1155, 1160, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.119, Diagnostic Code 7913 (2005).

3. The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The veteran appeals the issues of calcaneal neuropathy of the 
right foot and diabetes mellitus on the basis that these 
conditions are worse than the current ratings reflect and all 
of these conditions interfere with his daily life including 
his ability to work and maintain social relationships. 

It is noteworthy that the appeal of calcaneal neuropathy of 
the right foot is from a rating decision that granted service 
connection and assigned an initial rating. Accordingly, 
"staged" ratings may be assigned for this issue, if 
warranted by the evidence. Fenderson v. West, 12 Vet. App. 
119 (1999).

The issue of diabetes mellitus, on the other hand, is a claim 
for an increased rating. Accordingly, while the history of 
the condition is considered, the primary concern is the 
current level of disability. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule. 38 U.S.C.A. § 1155. 
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4. The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.


Calcaneal Neuropathy of the Right Foot

The veteran's right foot condition is rated under Diagnostic 
Code 8521. DC 8521, for incomplete paralysis, provides for a 
0 percent rating for a mild condition, 10 percent rating for 
a moderate condition, and a 20 percent rating for a severe 
condition. The Board observes that the words "mild," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  

Here, the medical evidence does not support a finding of a 
severe right foot condition. The veteran's private treatment 
records show complaints of "numbness" in his right heel as 
early as May 1996. At that time, his private doctor suspected 
possible radiculopathy or peripheral neuropathy or plantar 
fasciitis, but did not render a definitive diagnosis. In 
January 1997, his private doctor concluded that his right 
foot condition was "unlikely related to his diabetes" and 
recommended padded shoes and socks to help with support.

The veteran was first diagnosed with calcaneal neuropathy of 
the right foot in July 1997, definitively ruling out 
radiculopathy and peripheral neuropathy. VA outpatient 
treatment records from May 2003 to February 2006 show 
consistent complaints of foot "numbness" and occasional 
"pins and needles" sensation around the heel, but no actual 
on-going treatment. 

Both private and VA outpatient treatment records reflect that 
the veteran was informed that there was no procedure or 
surgery that could permanently "cure" him of the numbness. 
Indeed his private treating doctors could find no reason why 
the numbness existed, although trauma was suspected as the 
likely etiology. 

The veteran underwent two VA examinations in January 2003 and 
September 2005 respectively. Both examiners found nerve 
damage in the right foot, but with no swelling, deformity, 
loss of mobility or motion, and generally no pain or 
discomfort. The September 2005 examiner also noted that the 
veteran does not receive any current treatment for the 
condition, occasionally experiences a "pins and needles" 
sensation around the right heel, and has full range of motion 
of his ankle and toes. 

The veteran also underwent a VA examination in July 2004 for 
his diabetic condition. Although not directly pertaining to 
his foot condition, the examiner noted the veteran's 
complaints of numbness and pins and needles sensation in his 
right heel. The veteran also complained that he had 
difficulty walking on his bare feet, experienced a loss of 
balance and frequent falls once every two months.   

The preponderance of the medical evidence is against a rating 
greater than 10 percent for the veteran's right foot 
condition. It is clear that the veteran has permanent numbing 
of his right heel and has some difficulty walking without 
foot padding, as evidenced both by private treatment records 
and VA examiners' notes. However, the veteran still has full 
range of motion of his foot, ankle and toes and only 
experiences mild discomfort during occasional "pins and 
needles" sensations around his heel. His condition does not 
prevent use of his right foot nor does it cause swelling or 
deformity. Additionally, the veteran requires no on-going 
treatment for the condition. While his right foot condition 
inhibits his ability to walk barefoot, he has overall full 
use of the foot. Accordingly, an initial rating greater than 
10 percent is not warranted.

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed. In this case, staged ratings are not 
warranted because the manifestations from the veteran's right 
foot condition have been consistent throughout the time 
period.

Diabetes Mellitus

Diagnostic Code 7913 provides for ratings based on diabetes 
mellitus. Diabetes that requires insulin and a restricted 
diet or oral hypoglycemic agents and restricted diet warrants 
a 20 percent evaluation. A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities. A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two complications that would not 
be compensable if separately rated. A 100 percent disability 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, DC 
7913. 

Here, VA outpatient treatment records and private records 
show continuous treatment of the veteran's diabetes mellitus 
since September 1995. The veteran is currently on insulin and 
a restricted diet. The veteran contends that he is entitled 
to a 40 percent disability rating because his activities are 
restricted due to his diabetes.

The veteran underwent VA examinations in July 2002 and July 
2004 where both examiners noted that the veteran had type II 
diabetes mellitus and was insulin dependent with a restricted 
diet. Neither examiner noted any restrictions of regular 
activities due to his diabetic condition. The July 2004 
examiner noted that the veteran's exercise regimen is limited 
because of his knee pain, but specifically found that his 
diabetes does not require any restriction of activities.

The veteran, in support of his claim, submitted a February 
2005 statement from his private doctor, Dr. GM. Dr. GM 
confirmed that the veteran is receiving treatment for his 
diabetic condition in the form of insulin and a restrictive 
diet. Dr. GM did not mention any restrictions of regular 
activities due to his diabetes. Similar to the July 2004 
examiner, he noted that the veteran's ability to walk or 
stand for long periods of time is restricted due to his knee 
condition. Dr. GM specifically opined, again in the context 
of restrictions due to his knee condition, "I would restrict 
his walking to a half mile at any one time." No other 
medical professional has noted any restrictions in the 
veteran's activities due to his diabetic condition.

The Board concludes that the medical evidence unequivocally 
supports the veteran's current rating of 20 percent. Although 
his condition requires daily insulin and a restrictive diet, 
his activities are not limited due to his diabetes. 
Evaluation of the veteran's condition under any other 
diagnostic code would not warrant a higher rating in the 
absence of symptomatology demonstrating pertinent pathology 
or a more debilitating condition thereunder. 

Extraschedular Considerations

During the veteran's February 2006 hearing, the veteran's 
representative raised the issue of entitlement to 
extraschedular disability ratings pursuant to 38 C.F.R. 
§ 3.321(b) for all of his conditions, to include his right 
foot and diabetes mellitus. However, the RO did not expressly 
consider whether an extraschedular rating is appropriate for 
the veteran's conditions. When the Board addresses an issue 
that was not addressed by the RO, consideration must be given 
to whether the veteran will be prejudiced by the Board's 
consideration of the issue in the first instance. In this 
case, the veteran's due process rights are not violated by 
this Board decision for the following reasons.  

The relevant regulation regarding extraschedular ratings was 
included in the May 2003 statement of the case (for the right 
foot condition) and the January 2005 statement of the case 
(for diabetes mellitus).  The question of an extraschedular 
rating is a component of the veteran's claims for increased 
ratings.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required). The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted. The veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorders affect his abilities at 
work). Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337. 

In this case, an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) for either condition is 
not warranted.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

During the veteran's February 2006 Board hearing, the veteran 
testified that he was forced into early retirement because of 
his conditions. The veteran testified that he worked for a 
telephone company for over thirty years, which required, 
among other things, climbing up poles and ladders. His 
conditions, especially his right knee condition, made it 
extremely difficult to walk, much less climb. He also 
mentioned how even stepping on the car pedals when driving 
has become extremely difficult. 

The veteran's testimony has been considered. The veteran, 
however, does not have "exceptional or unusual" 
disabilities. He is employable for any type of work that does 
not require a lot of walking or manual labor. There is no 
competent evidence of record which indicates that the 
veteran's disabilities have cause marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care. His symptoms as to both his right foot 
condition and diabetes mellitus, as described above, consist 
of impairment contemplated in the disability ratings that 
have been assigned.  In other words, he does not have any 
symptoms from his service-connected disorders that are 
unusual or are different from those contemplated by the 
schedular criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's right foot problem and diabetes mellitus resulted 
in him retiring early from a physically demanding job that is 
part of the consideration in assigning him 10 percent and 20 
percent disability ratings respectively.  

Thus, there is no basis for consideration of an 
extraschedular evaluation. See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign 
greater ratings for either the veteran's calcaneal neuropathy 
of the right foot or diabetes mellitus.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letters 
sent to the claimant in April 2002, September 2003, March 
2004, and May 2004.  Those letters advised the claimant of 
the information necessary to substantiate his claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2005).  The 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Since the Board has concluded 
that the preponderance of the evidence is against assigning 
higher ratings for any of the issues on appeal, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage. 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004.  That was done 
in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
2002, 2003, 2004, and 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of any of the veteran's conditions since he was last 
examined.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  There is no rule as to 
how current an examination must be, and the Board concludes 
the examinations in this case are adequate upon which to base 
a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to an initial rating greater than 10 percent for 
calcaneal neuropathy of the right foot is denied.

Entitlement to an increased rating for type II diabetes 
mellitus, currently rated as 20 percent disabling, is denied.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, the veteran was never sent a VCAA letter adequately 
identifying the evidence necessary to substantiate increased 
rating claims for post-traumatic stress disorder (PTSD) and 
right knee conditions, to include right knee strain and 
instability. While letters dated March and September 2004 
appear to have notified the veteran of the law and 
regulations pertaining to substantiating a claim for service 
connection, he was never sent a specific letter regarding 
substantiating a claim for increased ratings for his PTSD and 
right knee. 

The procedural history of the veteran's claim seeking a 
greater initial rating for his right knee condition, to 
include right knee strain and instability, requires 
clarification. Initially, the veteran filed a claim dated 
January 2002 for service connection for residuals of a right 
leg injury. The claim was granted in August 2002 and later 
clarified to include residuals of calcaneal neuropathy of the 
right foot and a right ankle scar. The veteran then filed a 
claim dated September 2002 specifically identifying his right 
knee condition as secondary to his service connected right 
leg injury. 

The veteran was first service connected for a right knee 
condition, classified as right knee strain, in April 2004 and 
was assigned an initial rating of 10 percent. A later 
decision dated October 2004 assigned separate ratings of 10 
percent for the veteran's right knee strain and instability. 
At that time, the RO classified the rating for instability as 
an initial grant of service connection. The veteran 
subsequently filed a VA form 9, dated November 2004, 
appealing both the initial rating for right knee strain and 
the initial rating for right knee instability.
 
The Board concludes the veteran clearly intended to appeal 
the total rating of his right knee condition, to include both 
the rating for knee strain and instability. The issues, 
moreover, are "inextricably intertwined" and therefore must 
be adjudicated together. See Harris v. Derwinski, 1 Vet. App. 
180 (1991). The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review. Harris v. 
Derwinski, 1 Vet. App. 180 (1991). Although identified, the 
issue of the veteran's right knee instability is not ripe for 
appellate review. 

The last Statement of the Case relating to both ratings of 
the right knee condition was issued in October 2004. 
Thereafter, additional, non-duplicative private treatment 
records and VA examinations were received. The veteran also 
submitted additional VA outpatient treatment records with a 
waiver of local jurisdiction. The waiver, however, did not 
encompass the previously received documents. 

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the RO did issue an SSOC dated October 2005 in regard 
to the issue of right knee strain, but did not address the 
relevance of the new evidence with regard to the issue of 
right knee instability. The newly obtained evidence was not 
duplicative of evidence already associated with the claims 
file, and it is relevant to the veteran's right knee 
condition because it shows current objective findings and the 
veteran's contentions.  There are no regulatory provisions 
for waiving review of relevant evidence received at and by 
the RO prior to transfer of jurisdiction to the Board. 
Therefore, in accordance with 38 C.F.R. § 19.37(a), the issue 
of right knee instability is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

As the issue of the veteran's right knee instability is 
"inextricably intertwined" with his right knee strain issue 
currently on appeal, both issues must be remanded to the RO 
in accordance with the holding in Harris, supra.

The RO should also take this opportunity to obtain any recent 
treatment from February 2006 to the present. 

Finally, the last PTSD and knee VA examinations were in March 
and September 2005 respectively. Accordingly, new 
examinations are indicated.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In particular, 
the RO should send the veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to claims for increased ratings for 
post-traumatic stress disorder and right knee 
conditions, to include right knee strain and 
right knee instability, what he needs to 
establish entitlement to the benefits sought, 
what the evidence shows, and of his and VA's 
respective responsibilities in claim 
development. The veteran should also be 
advised to submit any pertinent evidence in 
his possession. The veteran and his 
representative should be given the opportunity 
to respond.

2. Obtain any medical records and 
hospitalization records for the veteran's PTSD 
and right knee condition from the VA Medical 
Center in Austin, Texas for the time period 
February 2006 to the present. Any negative 
responses should be documented in the file. 

3. After the above is complete, schedule the 
veteran for a psychiatric examination for his 
PTSD and an orthopedic examination for his 
right knee condition, to include right knee 
strain and instability, to ascertain the 
current level of severity of each condition. 
The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

4. After the above is complete, readjudicate 
the veteran's claim. If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


